Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.

Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 4, cite “request from the server …” is unclear whether the server requests addition data?

Claims 2-3 & 8-9 depend on claim 1.  The claims 1-2 & 8-9 have same subject matter and depend on the same independent claim.  Should the claims 8-9 depend on claim 7?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamada (JP-2009111830A) in view of Kenji (JP-2008294537). 
With regard to claims 1, 4 & 7, Jamada discloses an information providing device and method comprising: 
a radio receiver configured to receive data from a server (RF receiver 18 receive broadcast data from a terrestrial digital broadcasting 181, see at least [0015]), 

estimate in consideration of the radio wave information, the decrease time during which a movable body moves on the first route where the radio-wave receiving sensitivity is decreased (calculate identify and transit times TA and TB, see at least [0026]); and 
store, prior to the decrease time, data in an amount that allows contents of the data to be continuously output at least during the decrease time (broadcast data is received by vehicle, stored, and reproduced when passing through the non-communication sections A & B, see at least [0029]-[0030]+), 
a speaker and a display configured to output at least one of sound and video, based on the stored data (a monitor 20 displays a video based on the received broadcast data of the terrestrial digital broadcast, see at least [0018] & [0045]-[0046]+) 
Jamada fails to teach that prior to a time when the movable body enters the first route where radio wave receiving sensitivity is decreased, the information providing device requests the server for additional data in an amount corresponding to the decrease time. 
Kenji discloses a system that includes an information recording/reproducing device 10, a network 3, and a server 1 (see Fig.1).  The information recording/reproducing device 10 requests the server for additional data in an amount corresponding to the decrease 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Jamada by including prior to a time when the movable body enters the first route where radio wave receiving sensitivity is decreased, the information providing device requests the server for additional data in an amount corresponding to the decrease time as taught by Kenji for information content witihout being effected by the connection environment of the communication network (Kenji at [0010] for supporting the statement). 

With regard to claims 2, 5 & 8, Jamada teaches that the processor is configured to further acquire traffic congestion information indicating a traffic congestion situation on the first route where the movable body moves; and the processor is configured to estimate the decrease time in consideration of the radio wave information and the traffic congestion information (see at least [G025]-[0G28]+). 

With regard to claims 3, 6 & 9, Jamada teaches that the processor is further configured to estimate the decrease time by dividing a length of the first route where the radiowave receiving sensitivity is decreased by a speed of the movable body that moves on the first route (see at least [0028]-[0G30]+).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.